Citation Nr: 1115689	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  10-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for loss of vision, to include bilateral cataracts, claimed as secondary to in-service chemical exposure.

2.  Entitlement to service connection for loss of teeth, to include gum disease, for dental treatment purposes only, claimed as secondary to in-service chemical exposure.

3.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to in-service chemical exposure.

4.  Entitlement to service connection for prostate cancer, claimed as secondary to in-service chemical exposure.

5.  Entitlement to service connection for loss of bladder control, claimed as secondary to prostate cancer and in-service chemical exposure.

6.  Entitlement to service connection for loss of bowel control, claimed as secondary to prostate cancer and in-service chemical exposure.

7.  Entitlement to service connection for diverticulitis, claimed as secondary to prostate cancer and in-service chemical exposure.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to a compensable rating for right ear sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1951 to December 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran claims he was exposed to dangerous chemicals and possibly radiation while stationed at the Eareckson Air Station in Alaska from 1952 to 1953.  The Veteran believes his in-service exposure is responsible for his various disorders, to include bilateral eye disorders (to include cataracts), prostate cancer, diverticulitis, loss of teeth, loss of bowel control, loss of bladder control and diabetes.

He also claims in-service noise exposure caused both hearing loss and tinnitus.  He further seeks an increased rating for his right ear hearing loss indicating his hearing has worsened with time.

Chemical Exposure and/or Radiation

With regard to all the Veteran's claims premised on in-service exposure to chemicals and/or radiation, the Board concludes further development is necessary.

The Veteran submitted documentation that dangerous chemicals were indeed used in Eareckson Air Station for various periods of time, to include the Veteran's service dates.  The AMC should obtain the Veteran's personnel records to ascertain whether the Veteran was in fact stationed in Eareckson Air Station, Alaska, at those time periods and whether exposure to chemicals and/or radiation can be objectively confirmed. 

In support of his claim, the Veteran further indicates that he was treated once in service for gonorrhea despite never engaging in any sexual activity.  He believes he incurred gonorrhea due to chemical exposure.  In support of this, the Veteran submitted a medical article indicating in very rare cases, gonorrhea may be incurred by chemical irritation.  

The Veteran's service treatment records confirm the Veteran was treated for gonorrhea in October 1951.  His records do not confirm exposure to chemicals, radiation or being stationed in Alaska, but the Board finds noteworthy there are no records at all from 1952 to 1953 (other than the Veteran's separation examination) when the Veteran claims to have been in Alaska.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, VA outpatient treatment records confirm diagnosis and ongoing treatment for bilateral cataracts, prostate cancer, diabetes, gastroesophageal reflux disease (GERD) and bladder and bowel impairment.  The record also indicates the Veteran currently wears full dentures on the top and bottom of his mouth.  

As indicated above, at the very least there is in-service confirmation of the Veteran's treatment for gonorrhea and submitted medical literature by the Veteran that gonorrhea may, in very rare cases, be incurred by chemical irritation.  The Veteran has also submitted documentation that hazardous chemicals were used on Eareckson Air Station in Alaska from 1952 to 1953, where the Veteran claims to have been stationed.

For these reasons, the Board concludes further efforts must be made to objectively confirm whether the Veteran was stationed at Eareckson Air Station, Alaska from 1952 to 1953 and, if possible, whether the Veteran was exposed to chemicals.

In light of the evidence, the Board finds VA examinations are warranted.




Tinnitus

The Veteran claims he suffered with tinnitus since separation from his military service due to in-service acoustic trauma.

The Veteran's service treatment records confirm trauma to the Veteran's right ear with a perforated ear drum.  The Board further notes the Veteran is currently service connected for right ear hearing loss.

It appears the RO denied this claim on the basis of VA examinations dated June 2008 and January 2010 where the Veteran denied tinnitus.

The Veteran, in response, however, indicated he did not understand what the term "tinnitus" meant as he is not a physician.  Within his August 2010 substantive appeal form the Veteran confirmed the presence of tinnitus and requested a new VA examination to resolve the matter.  

In light of the Veteran's statement, the Board concludes a new VA examination is warranted to resolve whether the Veteran currently has tinnitus related to in-service noise exposure and/or the in-service trauma to his right ear.  Cf. McLendon, 20 Vet. App. 79; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Increased Rating (Right Ear Hearing Loss)

The Veteran claims bilateral hearing loss worse than currently rated.  Initially, the Board notes the Veteran is only currently service connected for right ear hearing loss.  Accordingly, the Board has referred the matter of entitlement to service connection of the left ear hearing loss to the AOJ. 

With regard to the current rating of his right ear, however, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was afforded a VA audiological examination in June 2008, nearly three years ago.  In response to the Veteran's statements indicating his hearing had worsened, an additional VA examination was scheduled in January 2010.  During the examination, the examiner noted the Veteran was becoming irritated with the process and ultimately the examiner terminated the examination prior to completion.  Accordingly, the audiological results of this examination were deemed unreliable for rating purposes.

The Veteran, within his August 2010 substantive appeal form, indicated he wanted another VA audiological examination at a different VA medical center.  He felt the January 2010 VA examiner was rude and impatient with him.  He further indicated his hearing loss is worse than currently rated.

In light of the Veteran's request, the Board concludes a new VA examination is necessary to adequately rate the claim on appeal.  See Barr, 21 Vet. App. at 312.

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from April 2010 to the present. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain the Veteran's medical records from the VA Medical Center in Lexington, Kentucky from April 2010 to the present as well as any private treatment identified.  All efforts to obtain VA records should be fully documented and the VA facility must provide a negative response if records are not available.
 
2.  Obtain the Veteran's service personnel records from NPRC or any other applicable agency.

3.  The AMC should make an attempt to verify the Veteran's claimed chemical exposure from 1952 to 1953 at the Eareckson Air Force Base, Alaska.  

4.  After obtaining the above records, to the extent available, schedule the Veteran for appropriate examinations, at a VAMC other than Mountain Home,  for the claimed conditions of bilateral cataracts, diabetes, prostate cancer, loss of bladder/bowel control, diverticulitis and loss of teeth to determine the extent and likely etiology of any condition(s) found, specifically opining as to whether any of the found diagnoses are attributable to the Veteran's claimed in-service chemical exposure, confirmed October 1951 treatment for gonorrhea or any other incident of his military service.  

The claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  After the above development is complete, schedule the Veteran for an appropriate VA examination, at a VAMC other than Mountain Home, to ascertain the severity of his service- connected right ear sensorineural hearing loss. The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  The examiner should also comment on the overall affect the Veteran's disability has on his employability and daily life.

6. Thereafter, readjudicate the Veteran's claims. If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board. 

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment. 



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


